Citation Nr: 1822997	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  Essentially, he contends that his problems are due to acoustic trauma he experienced in service, specifically from ship engine room noise and cannon fire.  The Veteran was an interior communications electrician and served on several naval vessels, including the USS Alfred A. Cunningham and the USS Topeka.

The Veteran's service treatment records are missing.  See July 2015 correspondence.  Therefore, there are no enlistment or separation examinations available, or in-service audiograms for comparison.  The Veteran was afforded a VA examination in September 2015.  He was diagnosed with mild bilateral sensorineural hearing loss and mild to moderate bilateral tinnitus.  The presence of a hearing loss disability for VA purposes is conceded.  See 38 C.F.R. § 3.385.

The 2015 VA examiner found it was less likely than not that the Veteran's hearing loss was caused by or the result of an event in military service.  The Veteran reported the onset of hearing loss in 2005, approximately forty years after separation from service.  The Veteran spent fifteen years as a police officer, from 1969 through 1984, and eight years as an investigator, from 1984 through 1992.  See September 2015 VA examination report at 7.  According to the examiner, the Veteran's hearing loss is more likely the result of his career as a police officer and the natural aging process, and less likely the result of military noise exposure.  Id. at 6.  Regarding the Veteran's tinnitus, while the VA examiner found it was at least as likely as not a symptom associated with his hearing loss, it was less likely than not caused by or a result of military noise exposure for the same reasons discussed above.  Id. at 9.

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the 2015 VA examiner failed to explain the significance of the Veteran's post-service career as a civilian police officer and criminal investigator.  The VA examiner supposes that he was exposed to post-service occupational noise, but there is nothing in the record to support that assumption.  In fact, the examiner failed to note any post-military occupational or recreational noise exposure.  See September 2015 VA examination report at 6.

In addition, the examiner concluded that the Veteran's hearing loss is more likely the result of the natural aging process, but did not expound upon this issue.  Nor did the examiner explain the significance of the forty-year gap between separation from service and the onset of hearing loss.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical examiner must support an opinion with an analysis that the Board can consider and weigh); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.").  A medical opinion is not entitled to any weight "if it contains only data and conclusion."  Id.
 
The examiner stated that there was no documentation in the claims file to confirm significant threshold shifts in the Veteran's hearing or in-service acoustic trauma.  See September 2015 VA examination report at 9.  See also September 2015 rating decision at 2 (no evidence to show he met the audiometric criteria while in service).  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).      

Furthermore, as noted above, the Veteran's service treatment records are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist the veteran in developing facts pertinent to his claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  This includes obtaining a medical examination and opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides any release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2. After the foregoing development has been completed to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including post-service medical records and the Veteran's lay assertions.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's bilateral hearing loss and/or tinnitus are causally or etiologically related to his military service, to include any noise exposure therein. 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A complete medical rationale for all opinions expressed must be provided.  If it is the examiner's conclusion that he or she cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide the reasons why the opinion would require speculation.  The examiner must indicate, for example, whether there is a need for further information or testing necessary to make a determination, and whether an opinion cannot be rendered due to limitations of knowledge in the medical community at large (as opposed to limitations of the examiner's knowledge).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

